DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/30/2020, 03/26/2021. 01/25/2022, 05/04/2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
a. Claim 10 is objected to because of the following informalities:  Claim 10, line 3, recites “the plurality of first redistribution pads”. Although, it is understood the claim is referring to the plurality of chip pads of the first semiconductor chip (as introduced in claim 9). For consistency and clarity of record the Office suggests amending the claim to refer to previous limitations, verbatim.  Appropriate correction is required.
b. Claim 12 is objected to because of the following informalities:  Claim 12, line 3, recites “the plurality of first redistribution pads”. Although, it is understood the claim is referring to the plurality of chip pads of the first semiconductor chip (as introduced in claim 9). For consistency and clarity of record the Office suggests amending the claim to refer to previous limitations, verbatim.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
1.	Claims 1-2, 4-5, 7-10, 12-13 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (PG Pub 2014/0185264; hereinafter Chen).

    PNG
    media_image1.png
    340
    756
    media_image1.png
    Greyscale

Regarding claim 1, refer to the Examiner’s mark-up of Fig. 1C-provided above, Chen teaches a method of fabricating a semiconductor package 300 (para [0016-0039]), the method comprising: 
providing a semiconductor chip 303 (para [0017]); 
forming a redistribution substrate 101 (annotated “RDL-1” in Fig. 1C; para [0017]) having a first surface (top) and a second surface (bottom opposite to each other (see Fig. 1C), the redistribution substrate including a plurality of first pads (annotated “1st pads” in Fig. 1C) and a plurality of second pads (annotated “2nd pads” in Fig. 1C) on the first surface thereof (see Fig. 1C), and fabricating a package (annotated “1st pkg” in Fig. 1C) including a plurality of conductive structures 207, the redistribution substrate, the semiconductor chip, and a plurality of external connection terminals 211 (see Fig. 1C), 
wherein the semiconductor chip and the plurality of conductive structures are disposed on the second surface of the redistribution substrate (see Fig. 1C), the plurality of conductive structures spaced apart from the semiconductor chip (see Fig. 1C), 
wherein the plurality of external connection terminals are provided on the plurality of conductive structures (indirectly) and electrically connected to the plurality of conductive structures (see Fig. 1C), 
wherein the redistribution substrate has a first region (boxed region containing 1st pads) and a second region (boxed region containing 2nd pads) spaced apart from each other in a plan view (see Fig. 1C), wherein the plurality of first pads are provided on the first region of the redistribution substrate (see Fig. 1C), 
wherein the plurality of second pads are provided on the second region of the redistribution substrate (see Fig. 1C), the plurality of second pads having a second pitch (annotated “P2” in Fig. 1C) different from a first pitch of the plurality of first pads  (annotated “P1” in Fig. 1C)(see Fig. 1C), and wherein the first pitch is smaller than a pitch of the plurality of external Atty. Docket No.: 239/1203_01-31-connection terminals (annotated “P” in Fig. 1C)(see Fig. 1C). 
Regarding claim 2, refer to the Examiner’s mark-up of Fig. 1C-provided above, Chen teaches the plurality of first pads (annotated “1st pads” in Fig. 1C) are not vertically overlapped with the semiconductor chip 303 (see Fig. 1C).  
Regarding claim 4, refer to the Examiner’s mark-up of Fig. 1C-provided above, Chen teaches the second pitch (P2) is smaller than the pitch of the plurality of external connection terminals (P)(see Fig. 1C).  
Regarding claim 5, refer to the Examiner’s mark-up of Fig. 1C-provided above, Chen teaches mounting a first semiconductor device 307 on the first surface (top) of the redistribution substrate 101 (annotated “RDL-1” in Fig. 1C), such that the first semiconductor device is coupled to the plurality of first pads (annotated “1st pads” in Fig. 1C), and mounting a second semiconductor device 305 on the first surface of the redistribution substrate, such that the second semiconductor device is coupled to the plurality of second pads (annotated “2nd pads” in Fig. 1C).  
Regarding claim 7, refer to the Examiner’s mark-up of Fig. 1C-provided above, Chen teaches forming a molding pattern 113 on the second surface (bottom) of the redistribution substrate 101 (annotated “RDL-1” in Fig. 1C) to cover the semiconductor chip 303 and sidewalls of the plurality of conductive structures 207 (see Fig. 1C); and forming a lower redistribution layer 101 (annotated “RDL-2” in Fig. 1C) on a lower surface of the molding pattern and bottom surfaces of the plurality of conductive structures (see Fig.1C), wherein the plurality of external connection terminals 211 are disposed on a lower surface of the lower redistribution layer (bottom surface), and are electrically connected to the plurality of conductive structures through the lower redistribution layer (see Fig. 1C).  
Regarding claim 8, refer to the Examiner’s mark-up of Fig. 1C-provided above, Chen teaches forming the redistribution substrate 101 (annotated “RDL-1” in Fig. 1C) further includes forming third pads (annotated “3rd pads” in Fig. 1C)on the first surface thereof (top), wherein the third pads are provided on a third region of the redistribution substrate (boxed region containing 3rd pads), the third region being spaced apart from the first region and the second region in a plan view (see Fig. 1C), wherein the third pads have a third pitch (annotated “P3” in Fig. 1C) different from the first pitch P1 and the second pitch P2 (see Fig. 1C), and wherein the third pitch is smaller than the pitch of the plurality of external connection terminals (annotated “P” in Fig. 1C).  

    PNG
    media_image2.png
    445
    1004
    media_image2.png
    Greyscale

Regarding claim 9, refer to the Examiner’s mark-up of Fig. 1C-provided above, Chen teaches a method of fabricating a semiconductor package 300 (para [0016-0039]), the method comprising: 
 Atty. Docket No.: 239/1203_01 - 33 - providing a preliminary package (annotated “1st pads” in Fig. 1C) including a first semiconductor chip 303, a plurality of conductive structures 207, and a molding pattern 113, such that a plurality of chip pads 219 of the first semiconductor chip are exposed on a first surface (bottom surface) of the preliminary package (see Fig. 1C), and the plurality of conductive structures is spaced apart from the first semiconductor chip (see Fig. 1C); forming a first redistribution layer 101 (annotated “RDL-1” in Fig. 1C) on the first surface of the preliminary package (see Fig. 1C); and forming a plurality of external connection terminals 211 on a second surface of the preliminary package (bottom), the plurality of external connection terminals being coupled to the plurality of conductive structures (see Fig. 1C), wherein the first redistribution layer includes a redistribution pattern 203 (para [0017]) and a plurality of first redistribution pads coupled to the redistribution pattern, the redistribution pattern being coupled to the plurality of chip pads (annotated “chip pads” in Fig. 1C), and wherein the plurality of first redistribution pads have a pitch (annotated “P1” in Fig. 1C) smaller than a pitch of the plurality of external connection terminals (annotated “P” in Fig. 1C)(see Fig.1 C).  
Regarding claim 10, refer to the Examiner’s mark-up of Fig. 1C-provided above, Chen teaches the first redistribution layer 101 (annotated “RDL-1” in Fig. 1C) further includes a plurality of second redistribution pads (annotated “2nd pads in Fig. 1C), the plurality of second redistribution pads have a pitch (annotated “P21” in Fig. 1C) different from the pitch of the plurality of first redistribution pads (annotated “P1” in Fig. 1C) (see Fig. 1C).  
Regarding claim 12, refer to the Examiner’s mark-up of Fig. 1C-provided above, Chen teaches mounting a first semiconductor device 305 on the first redistribution layer (annotated “RDL-1” in Fig. 1C), such that the first semiconductor device is coupled 402 to the plurality of first redistribution pads.  
Regarding claim 13, refer to the Examiner’s mark-up of Fig. 1C-provided above, Chen teaches the first semiconductor device 305 includes a package substrate 101, a second semiconductor chip 307 on the package substrate, and a molding member 113 covering the second semiconductor chip (see Fig. 1C).
Regarding claim 16, refer to the Examiner’s mark-up of Fig. 1C-provided above, Chen teaches forming a second redistribution layer 101 (annotated “RDL-2” in Fig. 1C) on the second surface (top) of the preliminary package, such that the second redistribution layer covers the molding pattern 113,Atty. Docket No.: 239/1203_01 - 35 - wherein the second redistribution layer is coupled to the plurality of conductive structures 207, and wherein the plurality of external connection terminals 211 are formed on the second redistribution layer (indirectly) and are coupled to the second redistribution layer and to the plurality of conductive structures (see Fig. 1C).  

    PNG
    media_image3.png
    324
    717
    media_image3.png
    Greyscale

Regarding claim 17, refer to the Examiner’s mark-up of Fig. 1C-provided above, Chen teaches a method of fabricating a semiconductor package 300 (para [0016-0039]), the method comprising: 
forming a redistribution layer 101 (annotated”RDL-1” in Fig. 1C) including a plurality of first redistribution pads (annotated “1st pads” in Fig. 1C) on a first surface (top) of the redistribution layer (see Fig. 1C); mounting a semiconductor chip 303 on a second surface (bottom) of the redistribution layer and electrically connecting 217, 219 the semiconductor chip to the redistribution layer (see Fig. 1C); forming a plurality of conductive structures 207 on the second surface of the redistribution layer and electrically connecting the plurality of conductive structures to the redistribution layer (see Fig. 1C); and forming a plurality of external connection terminals 211 on the plurality of conductive structures (see Fig. 1C), such that the plurality of external connection terminals has a pitch (annotated “P” in Fig. 1C) greater than a pitch of the plurality of first redistribution pads (annotated “P1” in Fig. 1C).  
Regarding claim 18, refer to the Examiner’s mark-up of Fig. 1C-provided above, Chen teaches placing a first semiconductor device 307 on the first surface (top) of the redistribution layer 101 (annotated”RDL-1” in Fig. 1C), the first semiconductor device being coupled to the plurality of first redistribution pads (annotated “1st pads” in Fig. 1C).  
Regarding claim 19, refer to the Examiner’s mark-up of Fig. 1C-provided above, Chen teaches the redistribution layer 101 (annotated”RDL-1” in Fig. 1C) further includes a plurality of second redistribution pads (annotated “2nd pads” in Fig. 1C) on the first surface (top), the plurality of second redistribution pads having an arrangement different from an arrangement of the plurality of first redistribution pads (see Fig. 1C).  

2.	Claims 3, 6 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen, as applied to claim 1 and claim 17 respectively above, and further in view of Chen et al. (US Patent No. 10,157,862; hereinafter Chen-2).
Regarding claim 3, refer to the Examiner’s mark-up of Fig. 1C-provided above, Chen teaches the plurality of external connection terminals 211, he does not teach that “the plurality of external connection terminals have a non-overlapping relationship with respect to the semiconductor chip, in a top view.”  
In the same field of endeavor, refer to Fig. 6 through Fig. 12, Chen-2 teaches a method of forming an integrated fan-out package (title) comprising: a plurality of external connection terminals 240 (col. 6, lines 14-16) have a non-overlapping relationship with respect to a semiconductor chip 200 (col. 4, lines 3-5), in a top view (see Fig. 10).
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the plurality of external connection terminals have a non-overlapping relationship with respect to the semiconductor chip, as taught by Chen-2, for the purpose of choosing a suitable alternative configuration capable of providing power, ground and other signals to the package.
Regarding claim 6, refer to the Examiner’s mark-up of Fig. 1C-provided above, Chen teaches forming the redistribution substrate 101 (annotated “RDL-1” in Fig. 1C; para [0017]), he does not explicitly teach the details associated with forming the redistribution substrate such as ‘forming an insulation pattern on a carrier substrate; forming redistribution patterns on the insulation pattern; and forming the plurality of first pads and the plurality of second pads coupled to the Atty. Docket No.: 239/1203_01 - 32 -redistribution patterns.”
In the same field of endeavor, refer to Fig. 6 through Fig. 12, Chen-2 teaches a method of forming an integrated fan-out package (title) comprising: forming an insulation pattern DI (col.4, lines 7-8) on a carrier substrate C (col. 4, lines 6-7); forming redistribution patterns 224-bottom two layers (col. 5, line 55-60) on the insulation pattern (see Fig. 9); and forming the plurality of first pads (224-top layer on left side) and the plurality of second pads (224-top layer on right side) coupled to theAtty. Docket No.: 239/1203_01 - 32 -redistribution patterns (see Fig. 10).
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the redistribution substrate of Chen, as taught by Chen-2, for the purpose of choosing a suitable method.
Regarding claim 20, refer to the Examiner’s mark-up of Fig. 1C-provided above, Chen teaches forming the redistribution layer 101 (annotated “RDL-1” in Fig. 1C; para [0017]), he does not explicitly teach the details associated with forming the redistribution layer such as “forming an insulation pattern on a carrier substrate; forming a redistribution pattern on the insulation pattern; and forming the plurality of first redistribution pads coupled to the redistribution pattern.”
In the same field of endeavor, refer to Fig. 6 through Fig. 12, Chen-2 teaches a method of forming an integrated fan-out package (title) comprising: forming an insulation pattern DI (col.4, lines 7-8) on a carrier substrate C (col. 4, lines 6-7); forming redistribution patterns 224-bottom two layers (col. 5, line 55-60) on the insulation pattern (see Fig. 9); and forming the plurality of first pads (224-top layer on left side) pads coupled to the redistribution pattern (see Fig. 10).
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the redistribution substrate of Chen, as taught by Chen-2, for the purpose of choosing a suitable method.
3.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Chen, as applied to claim 9 above, and further in view of Demiralp et al. (PG Pub 2017/0309046; hereinafter Demiralp).
	Regarding claim 11, refer to the Examiner’s mark-up of Fig. 1C-provided above, Chen teaches the first semiconductor chip 303 may be components for a wireless communication system such as a memory chip (para [0022]). He does not explicitly teach the first semiconductor chip“ includes a field-programmable gate array (FPGA).”
In the same field of endeavor, Demiralp teaches a memory device (para[0043]) comprising: a floppy disk, CD-ROM, DVD, magnetic disk, memory chip, ASIC, FPGA, read-only memory (ROM), random-access memory (RAM), electrically-erasable ROM (EEPROM), erasable-programmable ROM (EPROM), flash memory or optical media (para [0043]).
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the memory chip pf Chen with the FPGA, as taught by Demiralp, as and equivalent alternative “from which the processor can read instructions” (para [0043]).

Allowable Subject Matter
4.	Claims 14-15 are allowable.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 14 is objected to, but would be allowable if (i) rewritten in independent form to include all of the limitations of its base claim 9 or (ii) claim 14 is fully incorporated into the base claim 9.  
Claim 14 contains allowable subject matter, because the prior art of record, either singularly or in combination, fails to disclose or suggest, in combination with the other elements in claim 14, providing a carrier substrate; placing the first semiconductor chip on the carrier substrate; placing a wiring substrate with the plurality of conductive structures on the carrier substrate; and removing the carrier substrate to expose the plurality of chip pads of the first semiconductor chip and a surface of the wiring substrate.  
Claim 15 would be allowable, because it depends on allowable claim 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina A Sylvia whose telephone number is (571)272-7474.  The examiner can normally be reached on 8am-4pm (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Feliciano-Ramos can be reached on 5712727925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C. S./
Examiner, Art Unit 2895

/KYOUNG LEE/Primary Examiner, Art Unit 2895